— Appeal from an order which denied petitioners’ motion (1) to direct that arbitration proceed as provided for in a contract between the parties and (2) to stay all proceedings on the part of respondent and its attorney until arbitration shall have been had. Order reversed on the law, with $10 costs and disbursements, and motion to compel arbitration granted, with $10 costs. On motions of the nature under consideration, the only questions which the court is authorized to consider are: (1) Whether there is in fact a dispute; (2) whether there is a contract to arbitrate, and (3) whether there is a refusal to arbitrate. (Matter of Lipman [Maeuser Shellac Co.], 289 N. Y. 76, 80; Matter of Crosett [Mount Vernon Mousing Authority], 275 App. Div. 1051.) The dispute asserted by petitioners falls within the matters included in the second sentence of section XXVII of the contract between them and respondent; and they are entitled to have that dispute arbitrated as there provided. Every other issue, whether of fact or law, comprised within the agreement to arbitrate, is within the exclusive jurisdiction of the arbitrators. (Matter of Lipman [Maeuser Shellac Co.], supra.) Nolan, P. J., Carswell, Johnston, Adel and Schmidt, JJ., concur.